DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the  applicant’s submission received 06/01/2020.                      .
2.	Claims 1 - 20 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt and application data sheet.
Domestic benefit has been claim with regards to International Application No. PCT/CN2017/115033, filed on December 7, 2017.
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 06/01/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.


Information Disclosure Statement
1. 	 The information disclosure statement filed on 06/01/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 06/01/2020 are acceptable for examination purposes.
Objection to the Specification
1.	¶ 0001 of the specification submitted on 06/01/2020 repeats the international application twice. Appropriate correction is required.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the 
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 6, 11 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhorkar et al. (US 11, 102, 814 B2) in view of Ng et al. (US 2016/0073366 A1).
         Regarding claim 1, Bhorkar discloses: A method in a User Equipment (UE) used for wireless communication (see figure 7, label 730), comprising:
 	 
 	 receiving Q2 reference signals respectively in Q2 time slices of a first frequency sub-band; and  [see figure 2, 210 represents the DRS (discovery reference signals) being transmitted at different periods along the time axis (Q2 time slices) , see also column 4, lines 40 – 47 . LBT is being used, which involves a particular frequency band, see column 2, lines 47 - 54]
transmitting first information; [The DMTC (Discovery Measurement Timing Configuration) that is present in figures 1 – 4 is used to perform measurement to be transmitted to the network/eNB. This is seen clearly in the latter part of ¶ 0096 and ¶ 0117 Ng (the secondary reference used below) in which a measurement report is required by the network in view of DRS measurement]
wherein a channel measurement for the Q2 reference signals is used to generate the first information, [the DMTC (Discovery Measurement Timing Configuration) that is present in figures 1 – 4 is a measurement window that is used to measure the DRS that is being transmitted from the base station/network] and the channel measurement used to generate the first information is limited to the Q2 time slices of the Q1 time slices, [the entire DRS period in figures 1 – 4, comprises of multiple contiguous sub divisions and is hereby refer to as the Q1 time slices, within each period there are DRS occasions which is hereby refer to as Q2 time slices. The DRS occasions carries DRS signal that is being measured by the UE. In an additional embodiment taking a closer look at figure 5, the entire DMTC window is divided into Q1 slices in which multiple DRS occasion label 510 are being transmitted to the UE this is refer to as Q2 time slices. The measured DRS signal is interpreted as the generated first information, this measurement is performed in the DMTC (Discovery Measurement Timing Configuration) window] and the Q2 is a positive integer not greater than the Q1; [it is noted in any of figure 1 -5, the DRS signals/occasion which is refer to as Q2 time slices is always less than Q1 slices, since the occasion of the DRS  (Q2) are strategically placed in the time slices of the entire period/DMTC window (Q1). All time slices are integer values since they are a finite amount of time slices present in a given period/DMTC window] and at least one unoccupied multi-carrier symbol is comprised between any two adjacent time slices  [column 4, lines 15 – 20, a sensing period is present in the Q2 time slices, this is a period whereby the eNB listens for traffic on the network before transmitting its own information. In figure 5 scenario the entire DMTC window is divided into many time slices refer to as Q1 time slices, the Q2 time slices are where the DRS is being transmitted. Between two successful DRS (510) transmission there is a listening period. This is because in LBT the enb has to listen on the channel if it is free in order to transmits its information. See ¶  0057 of supporting reference of Huang et al. (US 2019/0075479 A1) ] any of the Q1 indication information groups comprises a positive integer number of piece(s) of indication information [as seen in figure 1 – 5, the entire period is sub divided into time intervals and are of an integer value since a finite amount of time interval is being configured], and all the indication information comprised in the Q1 indication information groups is dynamically configured; [column 7, lines 45 – 48, the period used can be of 40, 80, 160 ms respectively, that is the number of slices in each period is dynamically configured and are of integer value based on the periodicity being used. In other words if the DRS occasion is transmitted over 40, 80 or 160 ms, the time slices in each of these period are different and are dynamically configured when needed] the Q2 reference signals and the first information are all transmitted through an air interface. [see figure 7, the eNB is in communication with the UE, the eNB will send the DRS configuration to the UE (as seen in column 7, lines 45 – 48 and column 3 lines 42 - 46), the UE performs the measurements and relay this information back to the eNB. This is seen clearly in the latter part of ¶ 0096 and ¶ 0117 Ng, that is  the secondary reference used below] however the following important features Bhorkar does not first taking a look at ¶ 0118, a variety of configuration of DRS occasion are allowed, if the periodicity is 40 ms, 1ms or 2ms are used, if 80 ms  then 1 to 4 ms can be used and if 160ms then 1 to 8 ms are used. In other words each of the periodicity (interpreted as groups since the different periodicity has a different amount of contiguous time slices)  is divided into time slices (Q1)  and within each periodicity there can be more than one DRS occasion/time slices (Q2), see figure 17 A. The periodicity dictates the time slice  occasion that is being used, hence Q2 is determined based on Q1. For example if the UE is configured/indicated from the base station to use a period  160ms (Q1 time slices , since there is a finite number of time interval in a given period) it will know the number of occasion (1 to 8 ms time slice)  DRS occasion that is present, this is seen in figure 17A. This information is sent via air interface see ¶ 0121, that is the periodicity and its DRS occasion/measurement can be fixed or dynamically configured by the network, and in order for the UE to detect such configuration it must be sent to the UE to be aware of the periodicity and occasion where the DRS occurs for it to be measured. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhorkar’s system in view of Ng. The  [¶ 0002 of Ng].
NOTE to applicant:  
	Considering the following document: CMCC ( “ Further discussion on discovery signal design for LAA”, R1-152030,  Belgrade, Serbia, 20th - 24th April 2015), taking a look at figure 1 and the paragraph above figure 1, the DRS can be transmitted in different subframes within the configured DMTC. That is a plurality of spaced DRS are being transmitted in a given period that can fall under the same DMTC. The first paragraph on the third page deals with 160ms periodicity, that is in this periodicity there are Q1 time division of which Q2 can be occupied by DRS transmission. And as seen in the first paragraph under section 2.2 DRS does not uses every symbol of the subframe. So generally CMCC cover every aspect of the limitation taught by Bhorkar as present in claim 1 rejection above. Incorporating the teaching of Ng as explained above in the rejection of  claim 1 above will also render claim 1 being obvious to one having ordinary skill in the art.
 	Claims 6, 11 and 16  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. Such element as a base station, UE, receiver and transceiver as all disclosed in the primary reference see figure 7 of Bhorkar.
Allowable Subject Matter
1.	Claims 2 – 5, 7 – 10, 12 – 15 and 17 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner




/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463